Citation Nr: 0902497	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic cardiac 
disability, claimed as a disease of the heart due to 
electrical conduction.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for presbyopia.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a bilateral hip 
disability.

7.  Entitlement to a disability evaluation in excess of 10 
percent for radiculopathy of the left lower extremity, 
associated with lumbar spine disc disease with myofascial 
back pain.

8.  Entitlement to a disability evaluation in excess of 40 
percent for disc disease of the lumbar spine with myofascial 
back pain.

9.  Entitlement to a disability evaluation in excess of 30 
percent for status post strabismus (exotropia) surgery, 
bilateral, with diplopia and decreased visual acuity.

10.  Entitlement to an increased disability evaluation for 
fibrositis of the left (minor) shoulder.

11.  Entitlement to a disability evaluation in excess of 30 
percent for headaches.

11.  Entitlement to special home adaptation or specially 
adapted housing.

12.  Entitlement to an effective date earlier than September 
12, 2003, for the award of a 30 percent evaluation for 
headaches.

13.  Entitlement to an effective date earlier than September 
12, 2003, for the award of a 20 percent evaluation for 
fibrositis of the left shoulder.

14.  Entitlement to an effective date earlier than March 30, 
2005 for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.   He served as a commissioned officer in the United 
States Public Health Service from May 1980 to September 1988.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from a June 1995 
decision of the Board of Veterans' Appeals (Board), which 
denied entitlement to service connection for a cardiovascular 
disability and hypercholesterolemia.  By Order dated in May 
1997, the Court vacated the June 1995 Board decision and 
remanded the matter for readjudication.

The Board remanded this case in March 1998.  A hearing before 
the undersigned sitting at the RO was held in March 1999.  
The Board again remanded this case in July 1999 for 
additional development.  In October 2002, the Board denied 
entitlement to service connection for a cardiac disability 
(claimed as a disease of the heart due to electrical 
conduction) and hypercholesterolemia.

The veteran appealed this decision to the Court.  In December 
2003, the parties filed a Joint Motion for Remand. By Order 
dated December 16, 2003, the Court vacated the Board's 
October 2002 decision and remanded the matter for 
readjudication consistent with the motion.

In August 2004, the Board remanded the issues of service 
connection for a cardiac disability and hypercholesterolemia 
for further development.  In that remand, the Board referred 
a number of informal claims for the appropriate development.  

In a November 2004 rating decision, the RO denied service 
connection for a panic disorder, loss of visual acuity, 
presbyopia, and exotropia; myofascial back pain; hepatitis C; 
and depression.  In the same month, the veteran disagreed 
with this rating decision.  

In April 2005, the RO issued a supplemental statement of the 
case pertinent to the issues of entitlement to service 
connection for a psychiatric disability; loss of visual 
acuity, presbyopia, and exotropia; myofascial back pain; 
hepatitis C; and bilateral hip disability; as well as 
increased ratings for left lower extremity radiculopathy; 
lumbar spine disc disease; status post strabismus surgery; 
bilateral with diplopia.  Entitlement to special home 
adaptation, special adapted housing and TDIU were also 
adjudicated.  Received in May 2005 was a statement in lieu of 
a VA Form 9.  

In a July 2006 rating decision, the RO granted entitlement to 
a TDIU.  The issue of entitlement to a TDIU has been 
completely resolved and is therefore no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded].

Also in the July 2006 rating decision, the RO increased the 
evaluation for service connected headaches from 0 to 30 
percent, effective September 13, 2003; increased the 
evaluation for service-connected left shoulder from 10 to 20 
percent, effective September 13, 2003; continued a 30 percent 
evaluation for status-post strabismus, bilateral, with 
diplopia and decreased visual acuity; continued a 40 percent 
evaluation for disc disease of the lumbar spine; and 
established basic eligibility to Dependents' Educational 
Assistance from March 10, 2005.  

In October 2006, the veteran expressed disagreement as to the 
effective dates assigned in the July 2006 rating decision - 
for the grant of a TDIU; the award of a 30 percent evaluation 
for headaches; and the award of a 20 percent evaluation for 
left shoulder disability.  The RO issued a statement of the 
case in March 2008, and the RO received the veteran's VA 
Form-9 in April 2008.

Correspondence dated in April 2008 from the VA indicated that 
veteran's notice of disagreement received in October 2006 is 
not valid for the issues of entitlement to effective date for 
disabilities of the lumbar spine and eyes because no 
evaluation was assigned for those disabilities in the July 
2006 rating decision.  Instead, the RO construed the October 
2006 statement as claims of entitlement to an earlier 
effective date for the award of a 40 percent evaluation for 
lumbar spine disability, and for the award of service 
connection for status-post strabismus surgery.  Such claims 
were denied in a June 2008 rating decision, and the veteran 
has not yet expressed disagreement with such decision.

The issues of entitlement to service connection for a chronic 
cardiac disability, a psychiatric disability, presbyopia, and 
a bilateral hip disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypercholesterolemia (elevated cholesterol) is a 
laboratory finding and not a chronic disability for which VA 
disability benefits may be awarded.  

2.  The preponderance of the evidence of record is against a 
finding that the veteran has a diagnosis of Hepatitis C, or 
its residuals, which is related to service, to include as 
related to herbicide exposure.

3.  Resolving doubt in the veteran's favor, based on findings 
from an April 21, 2006, VA examination, his radiculopathy of 
the left lower extremity is manifested by moderate 
symptomatology.  

4.  There are no objectively demonstrated incapacitating 
episodes of disc disease of the lumbar spine having a total 
duration of at least 6 weeks or unfavorable ankylosis of the 
entire thoracolumbar spine.  

5.  The veteran is receiving the maximum schedular evaluation 
for diplopia and is productive of an equivalent visual acuity 
impairment of 5/200.

6.  The veteran's left shoulder fibrositis is primarily 
manifested by complaints of pain.  There is no evidence of 
limitation of left arm motion to 25 degrees from side.  On 
April 2006 VA examination, range of left shoulder motion was 
from zero to 122 degrees.

7.  The veteran's headaches are no more than characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  The evidence does not demonstrate 
that his headaches are very frequent, completely prostrating, 
prolonged attacks; nor are such criteria more nearly 
approximated.  

8.  In a July 2006 rating decision, the RO, in pertinent 
part, increased the evaluation for service-connected 
headaches to 30 percent, effective September 12, 2003; 
increased the evaluation for service-connected left shoulder 
disability to 20 percent, effective September 12, 2003; and 
continued a 40 percent evaluation for lumbar spine disc 
disease with myofascial back pain, which was also assigned 
September 12, 2003.

9.  It is not factually ascertainable that the veteran became 
entitled to a 30 percent evaluation for headaches, or a 20 
percent evaluation for left shoulder disability, at any time 
prior to September 12, 2003.  

10.  The veteran's service-connected disabilities do not 
result in blindness or the loss of use of any extremity nor 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

11.  The RO received the veteran's formal application for 
entitlement to a TDIU in August 2005.  

12.  It is not factually ascertainable that the veteran was 
unemployable due to service-connected disabilities prior to 
March 30, 2005.   

CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  Hepatitis C was not incurred in or aggravated by active 
military service, including exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  For the period beginning on April 21, 2006, the criteria 
for a 20 percent evaluation for radiculopathy of the left 
lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.321, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for an evaluation in excess of 40 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

5.  The criteria for a disability evaluation in excess of 30 
percent for status-post strabismus surgery, bilateral, with 
diplopia, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.84a, Diagnostic Code 6090 
(2008).

6.  The criteria for an evaluation in excess of 20 percent 
for fibrositis of the left (minor) shoulder are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200, 5200, 5202 (2008).

7.  The criteria for an evaluation in excess of 30 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2008).

8.  The criteria for eligibility for specially adapted 
housing or for a special home adaptation grant have not been 
met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.809 (2008).

9.  The criteria for an effective date earlier than September 
12, 2003, for the award of a 30 percent evaluation for 
headaches, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).

10.  The criteria for an effective date earlier than 
September 12, 2003, for the award of a 20 percent evaluation 
for left shoulder, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

11.  The criteria for an effective date earlier than March 
30, 2005, for the award of a TDIU are not met.  38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.321, 3.400, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; 


(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.

In this case, the VCAA duty to notify was satisfied by way of 
letters dated in April 2004, May 2004, August 2004, and 
October 2004 that fully addressed all notice elements.  The 
letters informed the veteran of what evidence was required to 
substantiate his claims, and of the veteran's and VA's 
respective duties for obtaining evidence.

The veteran was advised as to how effective dates are 
assigned in a May 2008 letter from the RO.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, the requirements 
as set forth in Dingess and Vazquez-Flores were satisfied by 
the May 2008 letter.  

The veteran disagreed with the effective dates assigned for 
the award of a 30 percent evaluation for headaches, a 20 
percent evaluation for left shoulder disability, and a TDIU.  
Once a claim is granted (ie. the rating increased to 100 
percent), it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all available evidence is of record.  
The claims folder contains the veteran's service treatment 
records, private and VA medical evidence, and hearing 
transcript.  All necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Neither the veteran nor his representative has 
specifically identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A psychosis may be presumed to have been incurred during 
active military service if they become manifest to a degree 
of at least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.   Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

a.  Service Connection Claim for Hypercholesterolemia

The veteran is seeking service connection for 
hypercholesterolemia.  As noted, his service connection claim 
for a chronic cardiac disability is being remanded for 
further development.

Various laboratory results in 1988 revealed elevated 
cholesterol.  The veteran underwent a VA examination in 
November 1988.  On the examination report, it was noted that 
the veteran was recently found to have elevated cholesterol 
reading and this condition was being treated by diet.  A 
handwritten note attached to the examination report noted an 
impression of "hyperlipidemia."  Subsequent outpatient 
records also indicate a chronic problem of hyperlipidemia for 
which the veteran takes medication.

Notwithstanding the findings of elevated cholesterol, such 
findings are not recognized as a disability for VA benefits 
purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1131; 38 
C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

The Court has also interpreted the requirement of current 
disability thus:  "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.

In sum, the Board reiterates that hypercholesterolemia is 
merely a laboratory finding, and not a "disability" for which 
VA compensation benefits may be awarded.  Consequently, 
service connection for hypercholesterolemia is not warranted.  
As such, the preponderance of the evidence is against the 
claim for service connection for hypercholesterolemia, and 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

b.  Service Connection Claim for Hepatitis C

While a September 2002 clinical record shows that the veteran 
tested positive for hepatitis C antibodies, a subsequent 
record dated in March 2003 reflects that the hepatitis C was 
undetectable, and "in remission."  Thus, the evidence does 
not currently show that the veteran has hepatitis C.

Nevertheless, even assuming that the veteran has a current 
diagnosis of Hepatitis C, the Board notes that his service 
treatment records are negative for complaints of, or 
treatment for, Hepatitis C. 

Further, the Board notes that the veteran's primary assertion 
is that any current hepatitis C virus is related to in-
service herbicide exposure. 

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Significantly, 
hepatitis C is not among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

For the reasons and bases provided above, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for hepatitis C.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

a.  Radiculopathy of the Left Lower Extremity

A 10 percent evaluation has been in effect since June 2003 
for the veteran's service-connected radiculopathy of the left 
lower extremity under Diagnostic Code 8520.  This Code 
provides the rating criteria for evaluation of paralysis of 
the sciatic nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability evaluation; 
moderate incomplete paralysis warrants a 20 percent 
disability evaluation; moderately severe incomplete paralysis 
warrants a 40 percent disability evaluation; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability evaluation.  An 80 percent disability 
evaluation is warranted for complete paralysis, where the 
foot dangles and drops, there is no active movement possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

VA progress notes dated in June 2003 show the onset of 
burning and tingling sensation in the left lower extremity.  

On October 2004 VA neurological examination, the veteran 
exhibited good motor strength and reflexes.  He was unable to 
bring his feet together and walked with a widened base.  
Peripheral sensation, joint position, vibration, and pain 
were normal.  The examiner noted that no neurologic disorder 
was apparent on examination.

On VA examination conducted on April 21, 2006, the veteran 
reported constant weakness and numbness of the left leg and 
foot.  Motor examination of the knee and ankle against 
resistance was normal.  Sensory testing showed impairment to 
pinprick and light touch.  Vibration and position sense were 
normal.  Lasegue's sign was positive on the left.  
  
On review, the Board finds that the evidence suggests a 
worsening of the veteran's radiculopathy.  In this regard, 
impairment to pinprick and light touch of the left leg was 
shown on April 2006 VA examination, and it was at that time 
the veteran reported constant weakness and numbness of his 
left leg.  Lasegue's sign was positive.  The examiner noted 
that the veteran had moderate radiating pain in the left leg.

Thus, resolving doubt in the veteran's favor, the Board finds 
that the evidence indicates moderate symptomatology stemming 
from the radiculopathy in the left lower extremity.  As such, 
the Board finds that a 20 percent evaluation for 
radiculopathy of the left leg is warranted, effective April 
21, 2006.

b.  Disc Disease of the Lumbar Spine

The veteran's increased rating claim for lumbar spine disc 
disease was received on September 12, 2003.  During the 
pendency of the appeal, the criteria for rating disabilities 
of the spine were amended.  The VA General Counsel has held 
that where a law or regulation changes during the pendency of 
a claim for increased rating, the Board should first 
determine whether application of the revised version would 
produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior 
to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.

In an August 2007 supplemental statement of the case, the 
veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The veteran has not 
responded with additional evidence. Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Here, the veteran is currently in receipt of a 40 percent 
evaluation for disc disease, pursuant to Diagnostic Code 5243 
(former Diagnostic Code 5293).  

When the veteran filed his claim, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
evaluation is warranted, while a 40 percent evaluation is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent evaluation 
is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. 

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; and a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine.

The criteria for a 40 percent evaluation are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent evaluation are: forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent evaluation is warranted for: forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is provided for: forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

In this case, on October 2004 VA examination, range of lumbar 
spine motion was from zero degrees of extension to 30 degrees 
of flexion.  Left lateral flexion was to 30 degrees, and 
right lateral flexion was to 20 degrees.  Bilateral rotation 
was to 30 degrees, for a combined total of 140 degrees.

On April 2006 VA examination of the spine, the examiner noted 
that the veteran had disc disease of the lumbar spine causing 
"left sciatica."  It was noted that the veteran had no 
incapacitating episodes of disc disease.  Forward flexion of 
the thoracolumbar spine was to 46 degrees with pain.  There 
was no additional loss of motion upon repetitive use.  


On review, the Board finds that an evaluation in excess of 40 
percent for service-connected degenerative disc disease of 
the lumbosacral spine is not warranted under either the 
former or the current criteria.  In this regard, the 
objective evidence fails to show that the veteran has had 
incapacitating episodes of disc disease at least six weeks 
during a 12-month period.  An incapacitating episode is 
defined in Diagnostic Code 5293 as a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  Significantly, the 
record does not show that the veteran has had any 
incapacitating episodes of disc disease of the lumbar spine.  
The April 2006 VA examiner specifically noted that the 
veteran had had no incapacitating episodes of disc disease.  
Thus, a higher evaluation is not warranted under the former 
Diagnostic Code 5293 or the current Diagnostic Code 5243.  A 
higher evaluation is also not warranted under the General 
Rating Formula for Disease and Injuries of the Spine, as the 
evidence does not show unfavorable ankylosis of the entire 
thoracolumbar spine.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  The Board acknowledges 
the veteran's complaints of pain on range of motion testing.  
However, as discussed earlier, the veteran does not nearly 
approximate the criteria for a higher rating under the disc 
disease codes and despite the complaints of pain throughout 
range of motion testing, the April 2006 VA examiner 
specifically noted that there was no additional functional 
loss with repetitive motion.  As such, the Board finds that 
the currently assigned 40 percent evaluation appropriately 
reflects the extent of pain and functional impairment that 
the veteran may experience as a result of his service-
connected lumbar spine disability.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his lumbar spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  




c.  Diplopia, status-post surgery

The veteran's service-connected eye disability, diplopia 
status-post strabismus surgery, is currently evaluated as 30 
percent disabling, pursuant to Diagnostic Code 6074-6090.  

Diplopia is measured using the Goldmann Perimeter Chart.  38 
C.F.R. § 4.77 (Figure 2) (2008).  The chart identifies four 
major quadrants (upward, downward, and two lateral), plus a 
central field (20 degrees or less).  If diplopia exists 
within the central 20 degrees of vision the equivalent visual 
acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is 
the equivalent of visual acuity of 15/200 when down, 20/100 
when lateral and 20/70 when up.  Diplopia from 31 degrees to 
40 degrees is the equivalent of 20/200 visual acuity when 
down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 
4.84a, Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

Finally, a 30 percent evaluation is assigned where there is 
20/40 visual acuity in one eye with 10/200, or 5/200 visual 
acuity or light perception only in the other eye, where 
visual acuity is 20/50 in one eye with visual acuity of 
20/200 or 15/200 in the other eye, or where visual acuity is 
20/70 in one eye with visual acuity of 20/70 or 20/100 in the 
other eye.  38 C.F.R. §4.84a, Table V.

On VA examination conducted in September 2004, the veteran's 
corrected distance visual acuity was 20/20, bilaterally.  
Corrected near visual acuity was 20/40, bilateral.  Best 
corrected near visual acuity was 20/20.  The veteran reported 
seeing diplopia in all gazes to 60 degrees, at which time, it 
disappeared because at that degree, it was only viewed by one 
eye.  Diagnoses were "diplopia, according to patient 
constant far and near, no relief obtained with prism in 
spectacles.  Diplopia measured goldmann visual field to be in 
all gazes:  superior, inferior, temporal, and nasal to 60 
degrees per patient responses.  2) Refractive error with best 
corrected distance and near visual acuity of 20/20 in both 
the right and left eye."

On June 2005 VA eye examination, corrected vision was 20/20, 
bilaterally with a diagnosis of bilateral exotropia and high 
myopia.  

On March 2006 VA examination, the veteran reported burring 
and double vision problems.  (Bilateral) Uncorrected near 
vision was 20/20; uncorrected far vision was 10/300 and 
corrected far vision was 20/20.  The examiner noted that the 
veteran's visual acuity was no worse than 5/200.  Diplopia 
was present at all distances - down at 62 degrees, right and 
left lateral at 42 degrees.  Diagnosis was diplopia, status-
post bilateral strabismus surgery.  

According to a private record from the Eye Associates of New 
Mexico dated in October 2006, the veteran underwent an 
occular examination.  Impression was alternating exotropia 18 
prism diopters, and myopia/presbyopia.  The veteran was 
prescribed a new prescription for his glasses.
 
Based upon a review of the evidence, a schedular evaluation 
in excess of 30 percent is not warranted given that the 
veteran's eye disability has already been assigned the 
maximum evaluation possible for single eye visual acuity 
(5/200).

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that an evaluation higher than 30 percent is not 
warranted under any diagnostic code associated with the eye.  

The only diseases of the eye which warrant an evaluation in 
excess of 30 percent are tuberculosis of the eye, congestive 
or inflammatory glaucoma, or malignant new growths.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014.  However, 
none of these diseases are reflected in the medical records, 
nor is the veteran service-connected for such 
disability(ies).  Therefore, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent for the veteran's service- 
connected status-post bilateral strabismus surgery.

d.  Left shoulder Fibrositis

The veteran's service-connected fibrositis of the left 
shoulder is currently evaluated as 20 percent disabling under 
Diagnostic Code 5201.  The veteran is right-hand dominant.  
Thus, his left shoulder disability is rated pursuant to the 
relevant schedular criteria for the nondominant, or "minor" 
arm.  See 38 C.F.R. § 4.71a (2008).

Under Diagnostic Code 5201 for "minor" arm, a 20 percent 
evaluation requires evidence of limitation of motion of the 
minor arm at shoulder level, or midway between side and 
shoulder level.  A 30 percent evaluation requires evidence of 
limitation of motion of the minor arm to 25 degrees from 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A higher 
evaluation for the minor arm is not allowable pursuant to 
Diagnostic Code 5201.  38 C.F.R. § 4.71a.

The normal ranges of motion of the shoulder are set forth at 
38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or 
flexion, is from 0 to 180 degrees.  Normal shoulder abduction 
is also from 0 to 180 degrees.  Normal external rotation and 
internal rotation are from 0 to 90 degrees.

The veteran reported pain throughout range of motion testing.  
He declined to take x-rays of his left shoulder.  Diagnosis 
was left shoulder fibrositis.  

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for left shoulder fibrositis.  In 
this regard, there is no evidence of limitation of motion of 
the left (minor) arm to 25 degrees from side.  On April 2006 
VA examination, range of left shoulder motion was from zero 
to 122 degrees.  Based on these findings, a higher evaluation 
for left shoulder fibrositis is not warranted under 
Diagnostic Code 5201.

The Board has reviewed other potentially applicable 
Diagnostic Codes.  However, the left shoulder does not 
demonstrate ankylosis of scapulohumeral articulation, or 
fibrous union of the humerus, to warrant a higher evaluation 
under other pertinent diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202 (2008). 

The Board has considered the effects of pain on the 
functional impairment resulting from the veteran's left 
shoulder fibrositis.  However, the Board finds that the 
effects of pain shown to be due to the veteran's service-
connected left shoulder disability are contemplated in the 20 
percent evaluation already assigned by the RO.  Although the 
veteran reported pain throughout range of motion testing, 
there is no evidence of additional loss of motion upon 
repetitive use.  Thus, there is no indication that pain has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his left shoulder 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

e.  Headaches

The veteran's service-connected headaches are currently 
evaluated as 30 percent disabling under Diagnostic Code 8100.  
Migraine headaches manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are assigned a 50 percent evaluation.  
If migraine headaches cause characteristic prostrating 
attacks occurring on an average of once a month over last 
several months, a 30 percent evaluation is assigned.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

On April 2006 VA examination, the veteran reported having 
migraine headaches 2 to 3 times per month and felt that most 
of them were prostrating.  He stated that when employed his 
headaches were severe enough to impact his employment due to 
absenteeism.  

While the veteran reported a frontal headache with a pain 
level of 3 during a VA chiropractic consultation in November 
2005, subsequent VA chiropractic notes dated through October 
2007 shows that the veteran denied having a headache.

On review, the Board finds that an evaluation in excess of 30 
percent is not warranted as there is no evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Instead, the 
evidence shows that the veteran's headaches are 
characteristic prostrating attacks occurring on an average of 
once a month over last several months.  Review of the medical 
evidence shows some complaints of headaches, but despite the 
reported 2 to 3 headaches per month, there is no objective 
evidence that those headaches are very frequent, completely 
prostrating and prolonged; such criteria have not been more 
nearly approximated.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his headaches, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  

f.  Special Adapted Housing or Special Home Adaptation

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d).

Here, the veteran contends that he is entitled to specially 
adapted housing or a special home adaptation grant because of 
his service-connected disabilities.  He is service-connected 
for lumbar spine disc disease; status-post strabismus 
surgery, bilateral, with diplopia and decreased visual 
acuity; headaches; fibrositis of the left shoulder; and 
radiculopathy of the left lower extremity.

In this case, there is no competent medical evidence that the 
veteran is blind in both eyes.  Additionally, while the 
record notes the veteran's trouble with his service-connected 
radiculopathy of the left lower extremity, there is no 
competent evidence of functional loss in the extremities 
which would warrant entitlement to benefits based on loss of 
use an extremity or combination of extremities such as to 
preclude locomotion without an assistive device.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a(b).

The evidence of record in this case fails to demonstrate 
vision of 5/200 or less in both eyes.  Moreover, loss of use 
of both hands has not been demonstrated. Therefore, a special 
home adaptation grant is likewise not warranted.

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  Earlier Effective Date Claims

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2008).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2008).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2008).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2008).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

a.  For the Award of a 30 percent Evaluation for Headaches

In this case, the RO initially granted service connection for 
headaches in a February 1977 rating decision.  At that time, 
a noncompensable evaluation was assigned, effective June 6, 
1976.  The veteran did not appeal this decision and, as such, 
it is final.  38 C.F.R. § 20.1103.  

In a July 2006 rating decision, the RO increased the 
evaluation for headaches from zero to 30 percent, effective 
September 12, 2003.   The veteran asserts that he is entitled 
to an earlier effective date for such award.  

Based on the evidence as discussed above, the date of the 
veteran's claim for an increased evaluation for service-
connected headaches is September 12, 2003.  

A review of the record reveals there are no formal or 
informal claims prior to the September 2003 effective date.  
However, an effective date could be based on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).  

As noted, the veteran's headaches are evaluated under 
Diagnostic Code 8100, which contemplates migraine headaches.  
Under such code, a 30 percent evaluation for headaches is 
warranted if they cause characteristic prostrating attacks 
occurring on an average of once a month over last several 
months.  Upon review of the medical evidence of record, it 
was not factually ascertainable that the veteran's service-
connected headaches were 30 percent disabling within one year 
prior to September 12, 2003.  The medical evidence of record 
dated during the applicable time period does not demonstrate 
that the veteran's headaches caused characteristic 
prostrating attacks occurring on an average of once a month 
over last several months.  Thus, an effective date earlier 
than September 12, 2003, is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

b.  For the award of a 20 percent Evaluation for Left 
Shoulder Disability

In this case, the RO initially granted service connection for 
left shoulder fibrositis in an October 1989 rating decision.  
At that time, a 10 percent evaluation was assigned, effective 
September 1988.  The veteran did not appeal that decision and 
it therefore became final.

In a July 2006 rating decision, the RO increased the 
evaluation for left shoulder disability from 10 to 20 
percent, effective September 12, 2003.  The veteran asserts 
that he is entitled to an earlier effective date for such 
award.  

Here, the date of the claim is September 12, 2003, the date 
the RO received the veteran's increased rating claim.  

A review of the record reveals there are no formal or 
informal claims prior to the September 2003 effective date.  
However, an effective date could be based on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  38 C.F.R. § 3.400(o)(2).  

As the date of the veteran's increased rating claim is 
September 12, 2003, he could be granted an effective date as 
early as September 12, 2002, if it were factually 
ascertainable that an increase in disability had occurred 
within that year.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 
Vet. App. at 126.

As noted, the veteran's left shoulder disability is evaluated 
under Diagnostic Code 5201.  Under such code, a 20 percent 
evaluation requires evidence of limitation of motion of the 
minor arm at shoulder level, or midway between side and 
shoulder level.  

Upon review of the medical evidence of record, it was not 
factually ascertainable that the veteran's service-connected 
left shoulder disability was 20 percent disabling within one 
year prior to September 12, 2003.  Specifically, medical 
evidence of record dated within the applicable time period 
does not demonstrate that the veteran had limitation of left 
arm motion at shoulder level, or midway between side and 
shoulder level.  Thus, an effective date earlier than 
September 12, 2003, is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

c.  For the Award of a TDIU

In a July 2006 rating decision, the RO awarded a TDIU, 
effective March 30, 2005.  The veteran asserts that an 
earlier effective date is warranted.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.   38 C.F.R. § 4.16(a) (2008).

The veteran has been in receipt of a combined 80 percent 
evaluation since September 12, 2003.  Thus, the schedular 
criteria for TDIU have been met since that time.  

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.   38 C.F.R. § 
4.16(b) (2008).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment, and vocational experience.  38 C.F.R. § 4.16.

In this case, the veteran's formal application for TDIU was 
received in August 2005, and the effective date of March 29, 
2005 assigned by the RO is based on the date of 
correspondence showing that the veteran's application for 
disability retirement had been approved by the Office of 
Personnel Management (OPM).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
C.F.R. §§ 3.1(p), 3.155(a) (2008); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  

On review, there is no evidence of a claim, informal or 
formal, for TDIU prior to August 2005.  There is 
correspondence dated on November 30, 2004, a VA physician 
wrote to the veteran's employer at the time and opined that 
based upon the veteran's chronic degenerative disease, 
numerous examinations by orthopedists, medication, medical 
history, lifting, and flexibility limitations, and in 
consideration of his current employment requirements, medical 
retirement was recommended.  Thereafter, the veteran's 
disability retirement was approved by OPM.  While the veteran 
undoubtedly had severe disability at that time, he continued 
to work until almost the end of March 2005.  

With regard to the veteran's assertion that he was marginally 
employed, rather than gainfully employed prior to March 29, 
2005, the pertinent criterion in section 4.16 of 38 C.F.R is 
that the claimant be unable to secure and follow a 
substantially gainful occupation on account of service-
connected disabilities.  The focus is not on the amount of 
his income, but on whether his service-connected disabilities 
preclude him from working.  Even if a claimant's income is 
below the poverty level, it does not necessarily lead to the 
conclusion that this is the result of earning impairment from 
a service-connected disability.  However, the veteran has not 
submitted evidence tending to show that his income was at 
poverty level during this period.  In fact, in an application 
for TDIU received in August 2005, the veteran himself 
indicated that he became too disabled to work in April 2005 
and estimated that he made $24000 in the past year.  

In sum, the Board has reviewed the entire record and 
concludes that it is not factually ascertainable that the 
veteran was precluded from all forms of substantially gainful 
employment due to his service-connected disabilities for any 
date prior to March 30, 2005.  The benefit sought on appeal 
is denied.


ORDER

Entitlement to service connection for hypercholesterolemia.

Entitlement to service connection for hepatitis C is denied.

For the period from April 21, 2006, a 20 percent evaluation 
for radiculopathy of the left lower extremity, associated 
with lumbar spine disc disease with myofascial back pain, is 
granted, subject to the laws and regulations governing 
monetary benefits.  

Entitlement to a disability evaluation in excess of 40 
percent for disc disease of the lumbar spine with myofascial 
back pain is denied.

Entitlement to a disability evaluation in excess of 30 
percent for status-post strabismus (exotropia) surgery, 
bilateral, with diplopia and decreased visual acuity, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
fibrositis of the left (minor) shoulder is denied.

Entitlement to a disability evaluation in excess of 30 
percent for headaches is denied.



Entitlement to special home adaptation or specially adapted 
housing is denied.

Entitlement to an effective date earlier than September 12, 
2003, for the award of a 30 percent evaluation for headaches, 
is denied.

Entitlement to an effective date earlier than September 12, 
2003, for the award of a 20 percent evaluation for fibrositis 
of the left shoulder, is denied.

Entitlement to an effective date earlier than March 30, 2005, 
for the award of TDIU is denied.  


REMAND

On review, the Board finds that further development is 
necessary with regard to the service connection claims for a 
chronic cardiac disability, an acquired psychiatric 
disability, presbyopia, and a bilateral hip disability.  

The veteran has been currently diagnosed with hypertension, 
and his treatment records covering the veteran's second 
period of service show that he developed heart palpitations.  
Thus, the Board finds that a VA opinion is necessary as to 
the etiology of any currently diagnosed chronic cardiac 
disability, to include hypertension.  

The veteran is also currently diagnosed with a panic 
disorder.  See November 2004 VA treatment note.  During the 
veteran's second period of service, in April 1983, he sought 
mental health treatment at the Phoenix Indian Medical Center 
on account of interpersonal conflicts with his wife and other 
personal issues.  The veteran was referred to a private 
psychologist, M.J.H., for a consultation, which took place in 
June 1983; the veteran was diagnosed with depressive 
neurosis.  Thus, on remand, the Board finds that a VA 
examination is necessary to ascertain the etiology of any 
current psychiatric disability.  

During service, the veteran underwent strabismus surgery.  He 
is currently service connected for diplopia, secondary to the 
in-service surgery.   Medical evidence confirms that the 
veteran currently has presbyopia.  Presbyopia is a form of 
refractive error.  As refractive error of the eye is not, by 
law, a disease or injury, it requires more than an increase 
in severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  Given the in-service treatment for 
strabismus, the Board finds that a VA examination is 
necessary to ascertain whether the veteran's diplopia is 
related to the in-service eye treatment. 

Finally, the veteran asserts that his hip problems are a 
result of his service-connected back disability.  The Board 
observes that, according to an August 2003 VA progress note, 
the veteran was diagnosed with chronic left hip pain, and a 
bilateral hip strain on October 2004 VA examination of the 
joints.  The examiner indicated that an attempt was made to 
examine the range of movement of the hip joints, with results 
that are difficult to interpret because of the complication 
of back pain with some leg radiation.  Given that the 
evidence suggests that the veteran's hip problems may stem 
from his service-connected lumbar spine disability, or his 
service-connected radiculopathy, the Board finds that an 
opinion is necessary as to whether any currently diagnosed 
bilateral hip disability is related to service, or a service-
connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
etiology of any currently diagnosed 
chronic cardiovascular disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note any 
cardiovascular disability currently 
shown, to include hypertension.

For each currently diagnosed 
cardiovascular disability, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that such disability is related 
to the veteran's military service.  The 
examiner should reconcile the opinion 
with the service treatment records 
(second period) showing an impression of 
heart palpitations.  The examiner should 
provide a comprehensive report, including 
a complete rationale for any conclusions 
reached.

2.  The RO should schedule the veteran 
for an examination to determine the 
etiology of any currently diagnosed 
psychiatric disability, to include a 
panic disorder.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any psychiatric 
disability currently shown.

For each currently diagnosed psychiatric 
disability, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that such 
disability is related to the veteran's 
military service.  The examiner should 
reconcile the opinion with the service 
medical records dated in April and June 
1983, showing mental  health treatment, 
and a diagnosis of depressive neurosis, 
respectively.  The examiner should 
provide a comprehensive report, including 
a complete rationale for any conclusions 
reached.

3.  The RO should schedule the veteran 
for an examination to determine the 
etiology of his presbyopia.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed presbyopia is related to the 
veteran's service-connected eye 
disability, status-post strabismus 
surgery, including whether there is any 
increase in presbyopia disability due to 
in-service treatment and surgery.

The examiner should provide a 
comprehensive report, including a 
complete rationale for any conclusions 
reached.
	
4.   The RO should also schedule the 
veteran for an examination to determine 
the etiology of any currently diagnosed 
bilateral hip disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any bilateral 
hip disability currently shown.

For each currently diagnosed hip 
disability, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that such 
disability is related to the veteran's 
military service, or a service-connected 
disability.  The examiner should provide 
a comprehensive report, including a 
complete rationale for any conclusions 
reached.

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claims for presbyopia, a 
chronic cardiovascular disability, an 
acquired psychiatric disability, and a 
bilateral hip disability.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


